Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (8/24/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (19-27) were pending according to preliminary amendment dated 8/24/2028. In response to requirement for restriction dated 5/29/2020, the Applicant elected claim 19 and 21 (7/14/2020). Therefore claims 19 and 21 were examined in a first Non-Final office action (9/1/2020) and claims 20 and 22-27 were withdrawn from consideration. A first FINAL office action in response to Applicants submission dated 2/26/21 was mailed on 4/2/2021. Claims 19 and 21 were examined. 
A second Non-Final office action in response to a request for continued examination under 37 CFR 1.114 was mailed on 11/08/2021.  Applicant's submission filed on 9/29/2021 was entered and claims 19 and 21 were examined. This office action is in response to Applicants amendments dated 4/27/2022. Claims 19 and 21 are being examined.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  
Applicants amendments and remarks appear to insists that the box 110 represents a singular structure inside the box 110 which functions as a high pass filter when high frequency is switched in and a low pass filter when low frequency is switched in. As the claims are directed to an apparatus, this feature is required to be illustrated by a drawing.
Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
It is noted that the drawings submitted on 8/24/2018 do not describe the feature as described above.
 
Response to Amendment and arguments
Applicant argues as below:
“The Claims are Allowable because the Prior Art Fails to Disclose Applicant's Power Supply and Single Filter Arrangement” (Page 6 of remarks). 

Applicants repeat the same as below:

As shown in the above FIG. 1, in Applicant's apparatus, a single filter (110) is connected in series between the sample stage (109) and the first and second radio frequency power supplies (113, 114) via their respective matching devices (111, 112), and the output of the filter 110 is connected only with the sample stage 109. See Applicant's FIG. 1. (Page 8).  

In response it is noted that the box 110 in Fig 1 represents two filters with two functions. 
Applicants argument that it represents a single filter is unclear. The specification does not appear to disclose anything other than that. Therefore, the representation of two filter functions in one box is same as representing in two boxes where the outputs are connected to same stage.
If the applicant insists that the box 110 represents other than two filters connected to the stage as in Fig 4 of Collins et al , and since the claims are directed to an apparatus, the Applicant is required to disclose and explain a singular structure inside the box 110 which will function as a high pass filter when high frequency is switched in and a low pass filter when low frequency is switched in. 
Applicant’s arguments against the reference of Johnson et al in view of Collins et al are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 20050112891 in view of Collins et al (US 7884025).
Johnson et al disclose a plasma processing apparatus including a processing chamber (Fig 7-12), a sample stage, a radio frequency power supply which generates a plasma (20) a radio frequency power supply (32, 34) which supplies a first radio frequency (50 KHz- 2 MHz) to the sample stage and a second radio frequency with a second frequency lower than the first frequencies (lower frequency could be less than 10 KHz) and a control device configured to control the first and the second radio frequency so as to supply either one of the first frequency or the second frequency to the sample stage by periodic switching. (See also para 21 and 49)
Johnson teaches that periodic switching is disclosed in (Fig 5 and 6) and is controlled by modulator 30 instead of two distinct RF oscillators connected to the stage through filters.
Collins et al disclose a plasma processing apparatus through several embodiments including a processing chamber (Fig 1A- 69), a sample stage (224); a radio frequency power supply which generates a plasma (Fig 1A-240, 242); a first radio frequency power supply which supplies a first radio frequency power to the sample stage with a first frequency (266), a second radio frequency power supply which supplies a second radio frequency power to the sample stage with a second frequency lower than the first frequency (262); and a control device configured to control the first and the second radio frequency power supplies so as to supply either one of the first radio frequency power or the second radio frequency power to the sample stage while periodic switching is performed between the first radio frequency power and the second radio frequency power (Col 5 line 61-Col 6 line 8). 
“either or both of the bias power generators 262, 266 may be operated in CW mode or in a pulsed mode. In the pulsed mode, their duty cycles may be controlled to control the time-averaged RF bias power or voltage (and therefore the ion energy) at the wafer surface. The pulsing of the bias generators 262, 266 may be synchronous or asynchronous with respect to each other and/or with respect to the source power generators 240, 242. In the pulsed mode, any pair of the foregoing generators that are pulsed synchronously to one another may have their RF envelopes coincident in time or offset in time and may be overlapping or non-overlapping.” (Col 5 line 61-Col 6 line 8)
It is clear from the above that the outputs of power supplies 262 and 266 could be pulsed offset in time and be non-overlapping which would be exactly like as shown in Fig 5 and 6 of Johnson. Regarding first and second filters, Collins discloses first and second filter (Fig 4 248 and 250) which could obviously be employed with 266 and 262 also. 
A limitation is added in independent claim by way of latest amendment as below:
“wherein the control device is further configured to supply the second radio frequency power to the sample stage for a first time period followed by the first radio frequency power to the sample stage for a second time period, and to repeat said supplying of the second radio frequency power followed by the first radio frequency power in that order during a repeating cycle time period equal to the sum of the first and second time periods,”

This limitation requires lower frequency first, followed by higher frequency and then repeated until the process.
In response it is noted that in effect it does not matter where it is started, since there are large number of such transitions. Moreover, Johnson or Collins do not restrict the switching to start from low or higher frequency (See the discussion above). Collins states that the duty cycles may be controlled so that in effect one frequency may prevail for a longer period.  
Still further in Fig 5, the cycle starts with lower frequency.
Regarding the amendment dated 4-27-2022, Collins discloses RF powers 240 and 242 connected to the stage through their respective matching device and filters in Fig 4. 
It is noted that the filter 110 shown in Fig 1 although shown as a single rectangular box in fact represents functions of both high pass filters and a low pass filter as in the claim and the specification at [0019]. Showing those functions in two boxes as in Collins is structurally same. 

Therefore, it would have been obvious for one of ordinary skill in the art to have used distinct power supplies switched to the stage for bias control as in Johnson for the process advantage taught by them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Kojima et al (US 2009/0078678) also discloses two frequencies connected for bias and both legs include filters to prevent opposite frequency.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716